Title: To Thomas Jefferson from Gouverneur Morris, 7 November 1791
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 7 Novr. 1791.

Enclosed you will find some Hints relative to Coins Currency Weights and Measures. The Consideration of those Things has occurred to me at different Intervals for the last twenty Years of my Life, and I have frequently determined to begin a pretty extensive Enquiry and as frequently abandoned the Idea. Indeed my other occupations will not afford the Time. You who have thought on the Subject know by Experience that it consumes a great Deal.
Any thing which has the Air of a System is I know very apt to disgust, and that too in the same Proportion that the System Maker is attached to his Work. In Respect to the Object now in Question, there are few Men who will give themselves the Trouble to go thro the laborious Calculations which are needful to a due Understanding of it. I shall not be at all surprizd therefore if the enclosed Paper should have no other Effect than to occupy Part of a pigeon Hole in your Office; and truly it is owing to my Belief that such will be its fate, that you have not received it many Months ago, for it is now above a Year since it was written in detached Pieces.
In copying it, the other Day, an Idea occurred to me which may I think be well worth pursuing in America. Whatever may be the Road Measure adopted by the United States, they will of Course cause the Roads when properly laid out to be marked by Mile Stones. Now I think it would be very useful to mark on each Road the Degrees and Quarter Degrees of Latitude. This will involve but little Expence and when coupled with tolerable Road Maps will fix with considerable Precision both the latitude and longitude of every Part of the Country. I need not give you the Reasons, because I am sure they will present themselves to your Mind as it were intuitively.
I will not make this Letter long because the enclosed Paper will be sufficiently tiresome. I would otherwise detail my Reasons for being of Opinion that the Adoption of Weights Measures and Money on an easy and uniform Plan is an Object of very great Importance to America. Much more so than to most other Countries. Every Man is called by our Constitution to share in the Government. A Knowlege of Statics is therefore in some Measure necessary to every American Citizen, and the obtaining of this Knowlege will be greatly facilitated by the Establishment of a Currency which gives the Means of conceiving immediately the Value of any Sum of foreign Money of a Measure which gives the same Means as to Distances and the Surfaces of Countries and lastly of a Weight which (combined with  the Currency) gives at the same Time an easy Mode for Conversion of foreign Weights. But I must conclude. Accept the Assurances of my Esteem &ca.
